DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/8/19, are acknowledged and accepted.
In the amendment, it appears that claims12-17 and 19-20 are mistakenly dependent on cancelled claims 6-10 instead of claim 11.  For purposes of examination, claims 12-17 and 19-20 will be interpreted as being dependent on claim 11.  Appropriate correction is required.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-5, drawn to a system and method comprising scattering light towards a holographic grating medium.
Group II, claim(s) 11-28, drawn to a system comprising a spatial light modulator.
Group III, claim(s) 30-34, drawn to a skew illuminator.
Group IV, claim(s) 36-39, drawn to a system comprising a wedge prism.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group I includes at least reflecting and/or scattering a first portion of the light incident from the illumination target back toward the holographic grating medium, which are not present in groups II-IV
The special technical feature of Group II includes at least diffracting incident light toward and SLM about an axis forming an angle with a surface normal of an active area of the SLM, which are not present in Groups I, III and IV.
The special technical feature of Group III includes at least a waveguide comprising a holographic grating medium sandwiched between a first substrate and a second substrate, and reflecting at least a portion of the s-polarized light out of the waveguide about a skew axis forming an angle with respect to the planar surface of the first substrate, which are not present in Groups I, II and IV.
The special technical feature of Group IV includes at least a wedge prism in communication with the holographic grating medium, to transmit the s-polarized light diffracted by the plurality of gratings, which are not present in Groups I-III.
The common technical feature shared by Groups I-IV are a holographic grating medium having a grating structure configured to diffract incident light toward a target. 
However, these common features are previously disclosed by Aspnes et al. (US 2013/0160850; of record) which discloses a holographic grating medium having a grating structure configured to diffract incident light toward a target (a holographic optical film diffractive structure 108 (holographic grating medium) having a plurality of multiplexed diffraction gratings configured to diffract solar radiation (incident light) towards a photovoltaic cell (target) [0014-0015].
Since the common technical features are previously disclosed, these common features are not special and so Groups I-IV lack unity.
A telephone call was made to Applicants representatives on 9/27/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872